DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a "decorative cap recess" as stated in claim 4 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "112" have both been used to designate a decorative cap in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" and "106" have both been used to designate a recess in Figs. 6 and 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because  the abstract uses implied phrasing in line 2, "is provided". Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
On page 5 paragraph [0022] line 12, “zyhe” should read “The”
On page 2 paragraph [0008] lines 1-2 and on page 5 paragraph [0022] lines 14-15, the recitation “the decorative cap defines a recess operable for receiving and securing the outer magnet” is unclear on how the decorative cap defines the decorative cap recess space and whether the recess space is configured in the decorative cap or in the outer magnet; applicant is respectfully advised to clarify the structural relationship of the decorative cap, a cap recess, and how the decorative cap receives and secures to the outer magnet.  
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 line 3, “said weighted base mold defining a recess” should read “said weighted base mold configured to define a recess”;
Claim 1 lines 6-7, it is unclear how “said inner magnet further operable for securing a portion of an article of clothing when magnetically coupled to the outer magnet” is a different limitation than recited in lines 8-10 “said outer magnet further operable for securing a portion of an article of clothing when magnetically coupled to the inner magnet”;
Claim 4 line 1, “the decorative cap defines a cap recess” should read “the decorative cap is configured to define a cap recess”; examiner notes that it is also unclear how the decorative cap defines a cap recess space and whether the recess space is configured in the decorative cap or in the outer magnet; applicant is respectfully advised to clarify the structural relationship of the decorative cap, a cap recess, and how the decorative cap receives and secures to the outer magnet.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On page 2 paragraph [0008] lines 1-2 and on page 5 paragraph [0022] lines 14-15, the recitation “the decorative cap defines a recess operable for receiving and securing the outer magnet” is unclear on how the decorative cap defines the decorative cap recess space and whether the recess space is configured in the decorative cap or in the outer magnet. Figs. 4 and 5 do not show a decorative cap recess Does the decorative cap have a recess? Applicant is respectfully advised to clarify the structural relationship of the decorative cap, a cap recess, and how the decorative cap receives and secures to the outer magnet.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “an outer magnet” in lines 7 and 8. There is insufficient antecedent basis for this limitation in the claim. The recitation “an outer magnet” should both read “the outer magnet”. 
Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim how the inner magnet is “further operable for securing a portion of an article of clothing” as recited in lines 6-7 and 8-10. Applicant is respectfully advised to clarify the structural relationship of how the article of clothing comes into contact with the inner magnet to further define how the inner magnet is configured to secure the article of clothing. Additionally, it is indefinite which portion of the article of clothing is secured or comes into contact with the inner magnet.
Claim 5 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of “substantially U-shaped cross section”. For the purposes of examination, a cross section can be made at any location of the clothing weight to show a U-shape.
Claim 6 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of “substantially E-shaped cross section”. For the purposes of examination, a cross section can be made at any location of the clothing weight to show an E-shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nizan et al. (Application Publication No. US 2011/0219587 A1).
Regarding Claim 1, Nizan discloses a clothing weight (decorative assembly 100) for preventing clothing from lifting while riding an outdoor vehicle (p. 1 para [0006] lines 4-6), the apparatus comprising: 
a weighted base mold (encasement member 360), 
said weighted base mold defining a recess (round depression 365) operable for receiving an inner magnet (see annotated Fig. 2 below, where the round depression 365 is configured to receive the magnetic member 310 within its interior shaded area);

    PNG
    media_image1.png
    285
    368
    media_image1.png
    Greyscale

an inner magnet disposed within the recess (p. 2 para [0018] lines 3-4), 
said inner magnet operable to magnetically couple to an outer magnet (p. 2 para [0019] lines 4-6, where the magnetic member 310 engages with the front metallic member 210), 
said inner magnet further operable for securing a portion of an article of clothing when magnetically coupled to an outer magnet (p. 2 claim 9 lines 1-3, where the magnetic force is sufficient to keep the front and back members in contact through fabric; the front and back members include the metallic member 210 and magnetic member 310 respectively); 
an outer magnet (metallic member 210) operable for magnetic attraction to the inner magnet (p. 2 para [0019] lines 3-5), 
said outer magnet further operable for securing a portion of an article of clothing when magnetically coupled to the inner magnet (p. 2 claim 9 lines 1-3).
Regarding Claim 2, Nizan teaches all the limitations as discussed above in claim 1. Nizan further discloses the clothing weight further comprising a decorative cap (ornamental piece 260) fixed to the outer magnet (p. 1 para [0015] lines 5-6).
Regarding Claim 4, Nizan teaches all the limitations as discussed above in claim 1. Nizan further discloses wherein the decorative cap defines a cap recess operable for receiving and securing the outer magnet (p.1 para [0017] lines 1-3, where the ornamental member 260 is mounted to the recessed area, hole 230, of the metallic member 210).
Regarding Claim 5, Nizan teaches all the limitations as discussed above in claim 1. Nizan further discloses wherein the weighted base has a substantially U-shaped cross section (see annotated Fig. 2 below).

    PNG
    media_image2.png
    285
    534
    media_image2.png
    Greyscale

Regarding Claim 6, Nizan teaches all the limitations as discussed above in claim 1. Nizan further discloses wherein the weighted base has a substantially E-shaped cross section (see annotated Fig. 3 below).

    PNG
    media_image3.png
    314
    543
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nizan et al. (Application Publication No. US 20110219587 A1) in view of Watson (Patent Publication Application No. US 2012/0233741 A1).
Regarding Claim 3, Nizan fails to directly disclose wherein the combined weight of the inner magnet, the outer magnet, and the decorative cap is between two and six ounces. 
In the same field of endeavor, garment weights, Watson teaches wherein the combined weight of the inner magnet, the outer magnet, and the decorative cap is between two and six ounces (p 1 para [0018] lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the weight requirements of the garment weights in order to evenly weigh down the fabric material when the garment weights are spaced at different locations about the material (p 1 para [0018] lines 13-16).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Bender (US 5517722 A); Gall-Krasnick (Patent Publication Application No. US 2018/0055120 A1); LeBlanc (US 9392848 B2).Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 7 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732    


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732